Citation Nr: 1103710	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to August 
29, 2007 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.B., D.B., and C.B.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the appellant's claim of entitlement 
to service connection for PTSD and assigned a 30 percent 
disability evaluation.  The appellant submitted a Notice of 
Disagreement with this evaluation in April 2006.  Following 
admission to the VA Medical Center (VAMC) in Little Rock, 
Arkansas, the appellant was assigned a Temporary Total Evaluation 
for PTSD from September 10, 2006 to October 31, 2006.  
Thereafter, the appellant's disability evaluation was reduced to 
30 percent in August 2008.  In June 2010, the RO assigned a 70 
percent disability rating for PTSD effective from August 29, 
2007.  

In October 2009, the appellant testified before the undersigned.  
A transcript of this proceeding has been associated with the 
claims file.

In January 2010, the Board remanded the claim for additional 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In this regard, VA treatment records were obtained and 
the Veteran was examined by VA.  The case has been returned to 
the Board and is ready for further review.  




FINDING OF FACT

In December 2010, before the Board promulgated a decision, the 
Veteran submitted a signed, written request to withdraw his 
appeal to his representative who in turn submitted the statement 
to the Board as well as the representative's motion to withdraw 
the appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive 
appeal on the issue of entitlement to an initial disability 
evaluation in excess of 30 percent for posttraumatic stress 
disorder (PTSD) prior to August 29, 2007 and in excess of 70 
percent thereafter have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2010, the Veteran submitted to the Board, via his 
representative, written notice that he wishes to withdraw his 
appeal concerning entitlement to an initial disability evaluation 
in excess of 30 percent for posttraumatic stress disorder (PTSD) 
prior to August 29, 2007 and in excess of 70 percent thereafter.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  See also 38 C.F.R. § 
20.202 (the Board may dismiss any appeal which fails to allege 
specific error or fact of law in the determination being 
appealed).  A substantive appeal may be withdrawn as to any or 
all issues at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by 
the appellant or by his or her authorized representative, and 
unless done on the record at a hearing, it must be in writing.  
38 C.F.R. § 20.204(a).

The December 2010 request to withdraw the Veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. § 
20.204(a), (b)(3).  It is in writing and is signed by the 
Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no 
allegations of error of fact or law for appellate consideration 
in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.



ORDER

The claim for an initial disability evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to August 
29, 2007 and in excess of 70 percent thereafter is dismissed.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


